isaiah bongam petitioner v commissioner of internal revenue respondent docket no 20104-14l filed date in an effort to collect p’s unpaid liabilities r issued p a notice_of_federal_tax_lien filing and your right to a hearing nftl notice the nftl notice was sent by cer- tified mail to p at an address in bowie maryland maryland address at all relevant times the maryland address was p’s last_known_address p timely requested a collection_due_process cdp hearing showing as his address an address in washington d c washington address the cdp hearing was held and r determined that p was not entitled to relief r then sent p by certified mail a notice_of_determination notice denying relief the notice was mailed to p at the washington address and was returned to r as undeliverable without changing the date listed on the notice r’s office re- mailed it to p by regular mail to the maryland address p received the notice and petitioned this court within days of the date on which he actually received the notice and also of the date on which the notice was remailed to him t his court’s jurisdiction under i r c sec_6320 and sec_6330 depends on the issuance of a valid notice_of_determination and the filing of a timely petition for review 122_tc_258 r contends that we lack jurisdiction because the notice originally sent to p was not mailed to his last_known_address and was therefore invalid held the notice as originally mailed to p at his wash- ington address which was returned to r as undeliverable bongam v commissioner was invalid and did not start the 30-day period for petitioning this court held further the notice as subsequently remailed to p at his maryland address was valid because it was actually received by p without prejudicial delay that is in time to file a timely petition in this court held further even though the date listed on the notice was earlier than the date of mailing the critical date for the running of the 30-day period is not the date listed on the notice but the subsequent date on which the notice was mailed to or actually received by p isaiah bongam pro_se john d ellis for respondent opinion lauber judge on date the internal rev- enue service irs or respondent moved to dismiss this case for lack of jurisdiction the case was called and recalled from the calendar at the court’s trial session in washington d c on date both parties appeared and an evi- dentiary hearing was held in light of the evidence intro- duced at that hearing we will deny the motion to dismiss background this collection_due_process cdp case involves petitioner’s liability for civil penalties under sec_6672 for various cal- endar quarters from through the irs assessed this liability totaling dollar_figure on date in an effort to collect this unpaid liability the irs issued petitioner on date a notice_of_federal_tax_lien filing and your right to a hearing nftl notice the nftl notice was sent by certified mail to petitioner at an address in bowie maryland maryland address at all relevant times the maryland address was petitioner’s last_known_address as shown in irs records respondent concedes that the mary- land address was petitioner’s last_known_address and peti- tioner in fact received the nftl notice at that address on date petitioner timely filed form request for a collection_due_process or equivalent_hearing all statutory references are to the internal_revenue_code code in ef- fect at all relevant times we round all monetary amounts to the nearest dollar united_states tax_court reports the form showed as petitioner’s address an address in washington d c washington address petitioner testi- fied that this house belonged to his daughter and that he and other relatives also resided there at no time did petitioner file a change-of-address form with the irs or indicate to the irs that he wished to have his last_known_address changed to the washington address see revproc_2010_16 2010_19_irb_664 listing requirements for taxpayer to change his last_known_address petitioner testified that he generally used the maryland address for his tax filings the cdp hearing was held and the settlement officer determined that petitioner was not entitled to relief on date the irs sent petitioner by certified mail a notice_of_determination concerning collection action s notice_of_determination or notice denying relief that letter was mailed to petitioner at the washington address on date the u s postal service attempted to deliver the letter to petitioner’s washington address but was unable to do so on date the letter was returned as undeliverable to the irs office in memphis tennessee irs memphis office on date someone from the irs memphis office remailed the date notice_of_determination including the envelope in which it had originally been posted to petitioner at his maryland address this document was sent to petitioner by regular mail not by certified or reg- istered mail petitioner received the notice_of_determination a few days later and on date mailed to the tax_court a petition seeking review of the notice this petition was filed within days of the date on which petitioner actu- ally received the notice and of date the date on which the notice was remailed to him discussion this court always has jurisdiction to determine whether it has jurisdiction 135_tc_70 the tax_court is a court of limited jurisdiction and we must ascertain whether the case before us is one that congress has authorized us to consider see sec_7442 81_tc_879 in deter- mining whether we have jurisdiction over a given matter bongam v commissioner this court and the courts of appeals have given our jurisdic- tional provisions a broad practical construction rather than a narrow technical one 68_tc_779 when a statutory provision is capable of two interpretations we are inclined to adopt a construction which will permit us to retain jurisdiction without doing violence to the statutory language 61_tc_97 sec_6320 pertaining to federal tax_liens and pertaining to levies establish procedures for administrative and judicial review of certain collection actions the commis- sioner must provide the taxpayer with written notice of lien filing or the proposed levy action and inform the taxpayer of his right to challenge it at an administrative hearing see 115_tc_35 the code requires that such written notice be given in one of three specified ways it must be given in person be left at the taxpayer’s dwelling or usual place of business or be sent by certified or registered mail to the taxpayer’s last_known_address sec_6320 a - c a a - c after receiving the written notice specified above the tax- payer may request a cdp hearing under sec_6320 or sec_6330 if dissatisfied with the outcome of that hearing the taxpayer may within days of a determination under this section appeal such determination to the tax_court and the tax_court shall have jurisdiction with respect to such matter see sec_6330 cross-referenced in sec_6320 we have repeatedly held that this court’s jurisdic- tion under sec_6320 and sec_6330 depends on the issuance of a valid notice_of_determination and the filing of a timely petition for review 122_tc_258 see 117_tc_122 in this case petitioner actually received the notice_of_determination as remailed to him on date and within days he filed a timely petition for review respondent nevertheless contends that we lack jurisdiction because the notice originally sent to petitioner on date was not mailed to his last_known_address respondent argues that the notice was therefore invalid and cannot serve as a basis for jurisdiction in this court united_states tax_court reports sec_6330 does not specify the means by which the irs shall notify the taxpayer of a determination made after a cdp hearing indeed sec_6330 does not explicitly require that the taxpayer be notified at all it simply states that there must be a determination and permits the tax- payer to appeal to this court within days after the deter- mination has been made see 117_tc_159 interpreting the statute to require a determination to be in the form of a written notice in weber t c pincite we reasoned that the method that congress specifically authorized for sending notices of defi- ciency certainly should suffice in the cdp context we accordingly held in weber that a notice_of_determination issued pursuant to sec_6320 and or is sufficient if such notice is sent by certified or registered mail to a tax- payer at the taxpayer’s last_known_address id pincite see sebastian v commissioner tcmemo_2007_138 93_tcm_1302 we had no occasion in weber to decide whether notice to the taxpayer would be effective if delivered in some other way we address that question now again by analogy to our deficiency jurisdiction sec_6212 provides that a notice_of_deficiency shall be sufficient if it is mailed to the taxpayer at his last_known_address the language of this section is clearly permissive congress did not create a mandatory address to which a notice_of_deficiency must be mailed but rather pro- vided the commissioner a ‘safe harbor’ address to which he could send the notice 89_tc_1063 aff ’d 886_f2d_1237 9th cir by using this safe_harbor the irs can ensure that a notice of defi- ciency will be valid regardless of whether the taxpayer actu- ally receives it the last_known_address rule thus comes into play when the taxpayer does not receive the notice of the treasury regulations appear to specify notice by certified or reg- istered mail as the preferred form of notice see sec_301_6330-1 q a-e8 proced admin regs taxpayers will be sent a dated notice_of_determination by certified or registered mail respondent does not argue that these regulations limit our jurisdiction see 32_tc_1216 o ne litigant cannot write into the law limitations on the jurisdiction of the court as to the other party by his own regulations bongam v commissioner deficiency or receives it with insufficient time to file a timely petition for redetermination however a notice_of_deficiency need not be sent to the tax- payer’s last_known_address in order to be valid rather the notice will be valid if it is actually received by the taxpayer without prejudicial delay that is generally in time to file a timely petition in this court mckay t c pincite 81_tc_65 73_tc_690 actual notice from the irs to a taxpayer whether transmitted by certified mail ordi- nary mail or hand delivery will suffice see 285_f2d_956 9th cir personal delivery of notice_of_deficiency 241_f2d_670 9th cir mailing of notice_of_deficiency by ordi- nary mail the sec_6330 does not require that the commissioner send a notice_of_determination by certified mail to the tax- payer’s last_known_address or that he deliver it in any par- ticular way in this respect sec_6330 stands in sharp contrast to sec_6320 and sec_6330 which specify three permissible modes of notifying the taxpayer of liens and levies and other code provisions that mandate mailing to sec_6015 sec_6110 sec_6331 sec_7603 if con- gress had intended that a similar restriction would govern our review of cdp cases congress could easily have so speci- fied instead sec_6330 provides that this court shall have jurisdiction if a taxpayer files a petition within days of a determination this language does not limit the manner in which the irs may notify the taxpayer that a determina- tion has been made last_known_address see taxpayer’s we agree with respondent that the notice of determina- tion as originally mailed to petitioner on date was invalid that document was not sent to petitioner’s last_known_address and it was not actually received by him rather it was returned to the irs memphis office as undeliverable see looper t c pincite holding notice of transferee_liability invalid when it was not mailed to tax- payer’s last_known_address and taxpayer was unable to file a timely petition despite the exercise of due diligence the date mailing therefore did not start the clock for petitioning this court united_states tax_court reports however the irs memphis office remailed the notice_of_determination to petitioner on date and he actu- ally received that notice in time to file a timely petition we find that the notice_of_determination as remailed on date was properly mailed and valid and that petitioner’s 30-day period for petitioning this court did not start to run before that date cf 625_f3d_254 5th cir holding that 90-day window for seeking review of irs innocent spouse determination did not begin to run when notice was sent to incorrect address but began to run when notice was remailed to taxpayer’s correct address 137_tc_37 requiring the whistleblower office to provide the whistleblower with notice of the determination is the logical first step to estab- lish the starting date for the period of appeal our conclusion is unaffected by the fact that the date appearing on the notice_of_determination does not match the date on which the notice was successfully mailed to peti- tioner as we have held in analogous situations when the date appearing on a deficiency_notice is earlier than the date of mailing t he critical date is the date the deficiency_notice was ‘mailed ’ 54_tc_1535 after the notice_of_determination was returned as undeliverable the irs memphis office could have crossed out the original date on the letter and replaced it with the cur- rent date or it could have retyped the notice using the re- mailing date the irs’ failure to do one of these things does not deprive us of jurisdiction so long as the notice of deter- mination was actually received by petitioner in time to seek our review compare lundy v commissioner tcmemo_1997_14 73_tcm_1693 the date of mailing is generally the date that the com- missioner actually places the notice_of_deficiency in the mail with loyd v commissioner tcmemo_1984_172 47_tcm_1450 date of mailing deemed to be the date appearing on the notice of defi- ciency when it postdates the date of actual mailing cf sec_301 e q a-e10 proced admin regs the 30-day period within which the taxpayer is permitted to seek judicial review of appeals’ deter- mination commences the day after the date of the notice of determina- tion because petitioner filed his petition within days of the remailing date and also of the date on which he actually received the notice of deter- mination we need not decide which date triggered the start of the 30-day bongam v commissioner we see no reason why the above-described rules governing our deficiency jurisdiction should not also govern our juris- diction in cdp cases thus allowing taxpayers the greatest opportunity consistently with the statutory language to obtain jurisdiction in our court we accordingly hold that the 30-day window prescribed by sec_6330 is calculated by reference to the notice_of_determination that was success- fully sent to petitioner’s maryland address by regular mail on date because petitioner actually received that notice and filed his petition within days we have jurisdic- tion to hear this case see eg 749_f2d_691 11th cir even though notice_of_deficiency was not sent to last_known_address taxpayer was not preju- diced because he received actual notice_of_deficiency in ample time to petition this court 527_f2d_754 9th cir notice_of_deficiency not sent to last_known_address is valid if mailing results in actual notice without prejudicial delay aff ’g 57_tc_102 81_tc_42 s o long as the notice_of_deficiency is timely mailed by the commissioner and is received without prejudicial delay by the taxpayer the notice is effective for all purposes from the time of its mailing to reflect the foregoing an order will be issued denying respond- ent’s motion to dismiss for lack of jurisdic- tion f filing period compare 958_f2d_53 4th cir when notice of a deficiency is not sent to a taxpayer’s last_known_address subsequent actual notice of the deficiency will commence the run- ning of the ninety-day period and 635_f2d_895 d c cir time begins to run on date of receipt with 749_f2d_691 11th cir time begins to run on date of mailing if ample time to file a petition the irs notice_of_determination form typically informs the taxpayer if you want to dispute this determination in court you must file a petition with the united_states tax_court within days from the date of this let- ter we have no occasion in this case to decide whether a notice of deter- mination mailed under circumstances resembling those here would be valid if the taxpayer confused by the erroneous date on the irs letter did not file a petition in this court
